OPINION
FELIPE REYNA, Justice.
Appellant Lisa Herrington appeals from the order terminating the parent-child relationship between her child C.B.K. and herself.1 In four issues, Herrington contends that the evidence is legally and factual insufficient to support an affirmative finding under Family Code section 161.001(1)(D) or (E); that the evidence is legally and factually insufficient to support a finding that termination is in the best interest of the child; and that the State erred by failing to provide a family service plan. We will affirm the judgment.
*662We turn first to the State’s contention that Herrington’s statement of points of appeal, though timely filed, does not comply with section 263.405®, which requires an appellate court to consider only those issues which are “specifically presented” to the trial court in a statement of points or motion for new trial. Tex. Fam.Code ANN. § 263.405® (Vernon Supp.2006). The provision requires more than a statement that the trial court’s decision is based on legally or factually insufficient evidence. Id. The purpose of this section, as the legislative history indicates, is to decrease post-judgment delay in termination cases. House Comm, on Juvenile Justice & Family Issues Bill Analysis, Tex. H.B. 409, 79th Leg., R.S. (2005). The section is intended to “conclusively establish that the Legislature expects litigants to comply with Section 263.405(b) of the Family Code.” Id.
The statement of the points of appeal Herrington filed with the trial court outlines four issues complaining of the trial court overruling trial objections, admitting hearsay testimony, not holding the State to its burden of proof, and “any other points of error that occurred during the trial.” Herrington’s appellate brief makes no mention of overruled trial objections or hearsay testimony. The only statement in Herrington’s points of appeal that appears to raise the issues of legal and factual sufficiency states that the State “did not meet the burden of proof at trial required for the termination of [Herrington’s] parental rights to her child the subject of this suit.” The statement is not sufficient to draw the trial judge’s attention to any specific erroneous findings in order to correct those findings. See Tex. Fam.Code ANN. § 263.405®; see also House Comm, on Juvenile Justice & Family Issues Bill Aualysis, Tex. H.B. 409, 79th Leg., R.S. (“[c]ompliance, as the Legislature intended, would correct any wrongs 30 days after trial, as opposed to extending reversals months or years after a trial.”).
The requirements of section 263.405 do not negate the jurisdiction of the appellate court. In re T.A.C.W., 143 S.W.3d 249, 250-51 (Tex.App.-San Antonio 2004, no pet.). The lack of a specific statement of the points of appeal, as in this case, results in no issues being preserved for appellate review. See Tex.R.App. P. 33.1; see also In re E.A.R., 201 S.W.3d 813 (Tex.App.-Waco 2006, no pet.); In re AC.A, No. 13-05-00610-CV, 2006 WL 1172331, 2006 Tex.App. LEXIS 3759 (Tex.App.-Corpus Christi May 4, 2006, no pet.) (mem.op.).
Having failed to preserve any issues for appellate review, Herrington’s issues are overruled, and the judgment of the trial court is affirmed.2
Chief Justice GRAY concurs with opinion.

. Herrington voluntary relinquished parental rights to J.W.H. before trial and appeals the termination order only as to C.B.K.


. The plain language of this statute compels the result reached in this case. Nonetheless, we join our sister courts in expressing concern over the practical application and the constitutionality of this statute. See Pool v. Tex. Dep’t of Family & Protective Servs., No. 01-05-01093-CV, — S.W.3d-, 2007 WL 624556, 2006 Tex.App. LEXIS 10654 (Tex. App.-Houston [1st Dist.] Dec. 14, 2006, no pet. h.) (mem.op.); In re D.A.R., 201 S.W.3d 229, 230-31 (Tex.App.-Fort Worth 2006, no pet.); In re C.R., No. 02-06-099-CV, 2006 WL 3114468, 2006 Tex.App. LEXIS 9571 (Tex. App.-Fort Worth Nov. 2, 2006, no pet. h.) (mem.op.) (Livingston, J., concurring); In re S.E., 203 S.W.3d 14, 15 (Tex.App.-San Antonio 2006, no pet.); In re H.H.H., No. 06-06-00093-CV, 2006 WL 2820063, 2006 Tex.App. LEXIS 8563 (Tex.App.-Texarkana Oct. 4, 2006, no pet.) (mem.op.); In re N.L.G., No. 06-06-00066-CV, 2006 WL 3626956, 2006 Tex.App. LEXIS 10623 (Tex.App.-Texarkana Dec. 14, 2006, no pet. h.) (mem.op.); see also In re E.A.R., 201 S.W.3d 813, 814, 818 (Tex. App.-Waco 2006, no pet.)(Vance, J., concurring).
*663Termination of parental rights is a drastic remedy of constitutional magnitude. In re J.W.T., 872 S.W.2d 189, 194-95 (Tex.1994); Spangler v. Texas Dep’t. of Protective & Regulatory. Servs., 962 S.W.2d 253, 256 (Tex.App.Waco 1998, no pet.). The Supreme Court of the United States has recognized that parental-rights termination cases are to be governed by the requisites of the Due Process Clause. Santosky v. Kramer, 455 U.S. 745, 752, 102 S.Ct. 1388, 1394, 71 L.Ed.2d 599 (1982). The accelerated time for appeal and filing of a specific statement of point of appeals with the trial court are a substantial burden on indigent parents seeking to appeal a termination order. See E.A.R., 201 S.W.3d at 816-17(Vance, J. concurring); In re S.J.G., 124 S.W.3d 237, 240-43 (Tex.App.-Fort Worth 2003, pet. denied).